PEAR TREE FUNDS Supplement to Prospectus, Statement of Additional Information, and Summary Prospectus Dated August 1, 2015 PEAR TREE POLARIS SMALL CAP FUND (formerly Pear Tree Columbia Small Cap Fund) Ordinary Shares (Ticker Symbol: USBNX) Institutional Shares (Ticker Symbol: QBNAX) June 20, 2016 Jason Crawshaw has been added as an Assistant Portfolio Manager to the Investment Team that manages Pear Tree Polaris Small Cap Fund (“Small Cap Fund”).Please note the following changes to Small Cap Fund’s Summary Prospectus, Prospectus and Statement of Additional Information, each dated August 1, 2015: 1.Summary Prospectus and Prospectus. “Management” in the Summary Prospectus and “Portfolio Management” in the Prospectus are revised as follows: Management Small Cap Fund is managed by Pear Tree Advisors, Inc. Small Cap Fund is sub-advised by Polaris Capital Management, LLC (“Polaris”). The following employees of Polaris serve as the portfolio managers of Small Cap Fund: Investment Team Position at Polaris Manager of the Fund Since Bernard R. Horn, Jr. President and Chief Investment Officer Jason Crawshaw Assistant Portfolio Manager Sumanta Biswas, CFA Vice President and Assistant Portfolio Manager Bin Xiao, CFA Assistant Portfolio Manager Portfolio Management. Pear Tree Polaris Small Cap Fund. Portfolio manager Portfolio manager experience in this Fund Primary title(s) with Sub-Adviser, primary role and investment experience Bernard R. Horn, Jr. Lead Portfolio Manager since 2015 President and Chief Investment Officer since 1998. Founder and Portfolio Manager since 1995. Investment professional since 1980. Jason Crawshaw Since 2016 Assistant Portfolio Manager since 2015. Analyst with Polaris since 2014. Investment professional since 1994; 1994 to 1996, First Corp Merchant Bank, Equity Analyst for internal, hedge fund; 1996 to 1997, Coronation Securities, Equity Analyst/Assistant Portfolio Manager for internal hedge fund; 1998 to 2001, Equinox Holdings, Portfolio Manager for long/short small cap equity portfolio; 2002 to 2006, Brait Specialized Funds, Portfolio Manager for long/short small cap equity portfolio; 2007 to 2013, Liberty Square Asset Management, Managing Director and Portfolio Manager for boutique international hedge fund/asset manager. Sumanta Biswas, CFA Since 2015 Vice President and Assistant Portfolio Manager since 2004. Investment professional since 1996; 1996 to 2000 as an officer for the Securities and Exchange Board of India; in 2001 as an intern for Delta Partners; 2002 to 2004 as an Analyst for Polaris. Bin Xiao, CFA Since 2015 Assistant Portfolio Manager since2012 Analyst with Polaris since 2006. Internship at HSBC Global Investment Banking in 2005, internship at Polaris in 2004/2005. 2002 to 2004 as a software architect and project manager at PNC Financial Service Group (PFPC), following positions as an information systems engineer and software engineer at Vanguard Group and RIT Research Corporation respectively. MBA MIT’s Sloan School of Management 2006; M.S. degree computer science Rochester Institute of Technology 2000; undergraduate degree Beijing Institute of Technology in China in 1998. 2. Statement of Additional Information. “Portfolio Managers” is revised as follows: Portfolio Managers The portfolio managers for the Pear Tree Fund are listed below.In some instances a portfolio manager manages other investment companies and/or investment accounts in addition to the Pear Tree Fund for which he or she serves as portfolio manager. The following tables show, as of March 31, 2016, the number of accounts each portfolio manager managed in each of the listed categories and the total assets in the accounts managed within each category. The tables also show the number of accounts with respect to which the advisory fee is based on the performance of the account, if any, and the total assets in those accounts. Pear Tree Polaris Small Cap Fund – Polaris (as of March 31, 2016) Portfolio Manager: Category Number of All Accounts Total Assets ofAll Accounts* Number of Accounts Paying a Performance Fee Total Assets of Accounts Paying a Performance Fee Bernard R. Horn, Jr. Registered Investment Companies 7 3.3 billion None $0 Other Pooled Investment Vehicles 11 0.9 billion None $0 Other Accounts 18 2.4 billion None $0 Jason Crawshaw** Registered Investment Companies 7 3.3 billion None $0 Other Pooled Investment Vehicles 11 0.9 billion None $0 Other Accounts 18 2.4 billion None $0 Sumanta Biswas, CFA Registered Investment Companies 7 3.3 billion None $0 Other Pooled Investment Vehicles 11 0.9 billion None $0 Other Accounts 18 2.4 billion None $0 Bin Xiao, CFA Registered Investment Companies 7 3.3 billion None $0 Other Pooled Investment Vehicles 11 0.9 billion None $0 Other Accounts 18 2.4 billion None $0 * For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies, excluding Pear Tree Funds. **As of May 31, 2016. The following table shows the dollar range of shares of a Fund that were beneficially owned by each portfolio manager as of March 31, 2015. Pear Tree Fund (Portfolio Manager) Dollar Range of Equity Securities Owned Pear Tree Polaris Small Cap Fund (Polaris) None $1 - $10,000 $10,001 - $50,001 - $100,000 $100,001 - $500,000 $500,001-$1,000,000 Over $1,000,000 Bernard R. Horn, Jr. X Jason Crawshaw* X Sumanta Biswas, CFA X Bin Xiao, CPA X *As of May 31, 2016. *** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
